DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a regular, nonprovisional application with a claim of priority to a provisional application, Application No. 63/010,779, filed April 16, 2020.  Based on the present claims, the claim of priority is tentatively granted.  
	No IDS has been filed in this case.
	Claims 1 – 20 are pending and examined as follows:  
			
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a system claim that recites various computer components, such as an interface, a processor, and a memory, and therefore falls into the category of machine/manufacture.”    Claim 11 is a method claim and therefore falls into the statutory category of a process.  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of all claims on the grounds of abstract idea.
Claim 1 recites the limitation:
 “a fraud risk management server comprising a computer processor, coupled to a memory component and the interface, the computer processor further programmed to perform the steps of: performing feature engineering on data stored in a cloud services platform to generate a set of features, wherein feature engineering comprises feature exclusion, feature generation and feature transformation;”  

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of developing rules to detect fraud in payment card transactions.  
Furthermore, the mere nominal recitation of certain computerized terms - such as “processor” or “interface” - does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
A system that implements autonomous fraud risk management, 
an interface that receives input from one or more users;
developing fraud rule recommendations by applying one or more supervised machine learning techniques to the set of features to identify a decision tree model; 
based on the decision tree model, identifying a set of top recommended rules using performance evaluation of the fraud rule recommendations, 
wherein the performance evaluation relates to a false positive rate (FPR), return on investment (ROI), and a fraud rate; 
interacting with a virtual analytics assistant to modify and customize the set of top recommended rules; 
testing each of the set of top recommended rules in silent mode; 
responsive to the testing, approving at least one rule of the set of top recommended rules; 
upgrading the at least one rule to production;
performing rule performance evaluation and monitoring.
No additional computer components are mentioned in these limitations.  The few computerized components are recited at a high level of generality.  No other particular computer functions or computer component interactions within this system are recited.  The recited steps are common transaction processes.  
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – using rules to detect fraud  - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
	Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 2, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of decommissioning a rule.
Claim 3 merely recites the abstract concept of a decision tree.
Claim 4 merely recites the abstract concept of feature exclusion.  
Claim 5 merely recites the abstract concept of non-monetary features.
Claim 6 merely recites the abstract concept of bin continuous variables and one-hot loading.    
Claim 7 merely recites the abstract concept of if-else statements.
Claim 8 merely recites the abstract concept of ranking features.
Claim 9 merely recites the abstract concept of custom rule development.
Claim 10 merely recites the abstract concept of virtual rule analysis.
Claims 11 - 20 are virtually identical or analogous variations to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent No. 10,867,303 to Manapat et al. (hereinafter “Manapat”) in view  of U.S. Patent Publication No. 2021/0312286 to Shaik et al. (hereinafter “Shaik”) 
	NOTE:  the following explanation of the §103 rejection sets forth many direct quotations from the Manapat reference; therefore, it is not considered necessary to refer to page/line number as Applicant can adequately find the quoted section.

	The Manapat reference is in the same field of endeavor as the claimed invention – designing (e.g. “engineering”) rules and rule features to detect fraud, and testing and deploying such rules.   The title of this reference is:  Systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and recommendation engine
	The Abstract reads as follows:
“Systems, methods, and apparatuses for implementing user customizable risk management tools with statistical modeling and a recommendation engine within a computing environment are provided. A system may include, for example, means for evaluating the performance of a user rule for fraud prevention, in which the system receives a plurality of purchase transactions for the user; analyzes each purchase transaction received to generate a fraud likelihood score; receives the rule that specifies conditions when the system is to accept or reject transactions regardless of the fraud likelihood score generated by the system; transmits a historical analysis to the user based on the received rule; receives an input from the user to activate the rule; monitors performance of the rule; and transmits a recommendation to the user to retain or cancel the activated rule based on the monitored performance. Other related embodiments are disclosed.”  (emphasis added) 
	 
	Furthermore, Manapat addresses the same problem as the claimed invention – making it easier for a user to implement fraud prevention rules and to so on an expedited basis.  Accordingly, Manapat teaches:
	“BACKGROUND
Merchants looking to accept payments online or in applications (“apps”) often must trade off between having a high degree of control over their customers' experience, and the amount of investment into computing infrastructure and customized software necessary to accept payments online or in apps. Some minimize their investment by working with a third party payment provider to handle their payment needs. In these cases, the merchants commonly redirect their customers to the third party's payment acceptance page, which captures the customer's payment information and enables the third party to process the transaction. The third party subsequently pays the merchants for successful transactions, according to agreed terms.

While such an approach is often simple to implement, the merchant lacks control over the experience, often resulting in a very poor user experience. Moreover, such approaches often do not enable merchants to implement robust fraud prevention schemes, or merchant customizable fraud prevention criteria. Such conventional systems additionally lack the ability to provide user understandable explanations for attempted transactions that may be blocked by such fraud prevention schemes. Embodiments that provide solutions to these and other deficiencies in present state of the art are described herein.”  (emphasis added) 

	Furthermore, Manapat teaches the use of many user friendly interfaces to allow for the development and implementation of rules and rule features.  One such example of an interface is Fig. 1A:

    PNG
    media_image1.png
    591
    802
    media_image1.png
    Greyscale





Thus, the following teaching is particularly salient as to the user’s (e.g. merchant) ability to “fine-tune” features of the fraud prevention rules in a customizable fashion:
use of an easy to use interface:
	“The systems, methods, and apparatuses described herein protect users from fraudulent charges and additionally provide such users with tools and data to optimize their use of the system for their business. Provided tools reduce the user's operational burden of fraud while permitting such users to create customizable rules to fine-tune, and therefore override, the system's default fraud detection behaviors where desirable. The fraud risk assessment and actioning system uses machine learning to assess the risk of each attempted transaction and automatically blocks those transactions predicted to have an excessive risk of fraud, by comparing a generated fraud likelihood score (also referred to herein as a ‘fraud score’)—a numerical estimate of the probability that an attempted transaction is fraudulent—for the transaction to a permissible threshold. The mechanisms described herein provide users the ability to develop customizable rules to leverage their specialized and local knowledge while collecting statistical information on an ongoing basis for such rules and the transactions matching those rules, with the statistics forming the basis of making recommendations and providing feedback to the users with the ability to provide a continuous feedback loop by routing the gathered statistics and sample transactions back into the machine learning model to continuously improve the performance of the fraud detection system..”  (emphasis added) 

	Furthermore, Manapat teaches the importance of minimizing false positive results in terms of “declines:”
	” Through the practice of the disclosed embodiments, users are additionally provided greater insight into the metrics and reasons for decisions regarding those transactions permitted or those transactions rejected. For instance, merchants may plausibly desire to know the answers to questions such as: “How many charges were declined yesterday?” Or, “For what reasons were those transactions declined by the credit card issuer after being allowed to process?” Or, “How many transactions were blocked by the fraud detection system?” Or, “How many high risk or elevated risk transactions were allowed through?” Or, “How many disputes am I getting weekly, and what proportion of those disputes do I win?” Or, “How much did fraudulent transactions cost me last month in dollars and as a percentage of my total volume?” Conventional systems are often unable to provide such answers.”  (emphasis added) 
	
	Further, Manapat teaches how the features of the rules and the attributes of the transaction can be customized and designed to obtain better fraud detection results:
	“Consider the random forest as a collection of trees and at each tree a decision will be made based on the attribute. For instance, at the root of the forest may be a tree which asks “was the transaction a Visa credit card transaction?” If yes, then a yes branch is followed and if no, then the other branch is followed. Consider in this example, yes, the transaction was a Visa credit card transaction, and so the processing follows the yes branch to the right and then encounters another decision point asking “was this card utilized more than four times in the past 24 hours?” Again, if the answer is yes, then the yes branch is followed and if no then the no branch is followed. Eventually, after asking a multitude of such questions, processing ends up at a leaf which consists of all sample or past charges matching the same series of attributes. For instance, the sample may be a sub-set of past data or all past transaction data for a given range, etc. Regardless, at that leaf, the system then may determine that for all samples present at that leaf, 80 of the charges were not deemed fraudulent and 20 were ultimately determined to be fraudulent. With this information, the system generates the fraud likelihood score.

However, in order to determine what attribute contributes most to that resulting fraud likelihood score, the system takes both paths for the question “was the transaction a Visa credit card transaction?” Therefore, rather than taking the “yes” branch, both branches are followed as if it were unknown whether the transaction was a Visa credit card transaction. Then both branches are followed to the terminal leaf where a fraud likelihood score may then be established for each path, both the yes and the no, for the transaction's total collection of attributes without knowing whether or not the transaction was a Visa credit card transaction. The resulting fraud likelihood scores are then compared to determine their difference. A small difference may indicate that the branding of this transaction was not a large contributor to the score whereas a large difference may indicate that the card branding (e.g., Visa or otherwise) was a significant contributor. Next, both branches are then followed for the other remaining attributes. For instance, both the yes and no branches may be followed by the question, “was this card utilized more than four times in the past 24 hours?”
At the end of the processing, rather than having a single terminal leaf to generate the fraud likelihood score, a collection of leaves is obtained and then aggregating over all the leaves, say fifty total leaves collected, which attribute when omitted results in a greatest difference in the resulting fraud likelihood score. For example, say omitting the Visa branding from the analysis results in half the leaves being score fraudulent and half the leaves being scored not fraudulent. Consequently, it may be observed that the branding of the card, Visa or otherwise, is not an indicator of fraud. Rather, the attribute that, when omitted, maximizes the difference between the original score and a new non-determinate evaluated score when that feature is omitted may thus be considered to be a large contributor to the resulting fraud likelihood score or the resulting allowance of the transaction as non-fraudulent, depending on whether the inquiry is one of “why was this transaction rejected” or “why was this transaction allowed.” In such a way, the identification of the attribute or feature which makes the biggest difference in the value of the score may be surfaced and output as the reason for the allowability or rejection of the transaction.”  (emphasis added) 

	Finally, it is clear that Manapat uses “feature” synonymously with “attribute.”  While not using the term “engineering” per se, Manapat clearly teaches that the user may create rules or modify rules in a customized way for that user’s business:
	“FIG. 4D depicts an exemplary rule submission GUI 406 via which a user may add customized user rules. In particular, there is depicted the GUI 406 at the tablet computing device 403, a rules submission screen via which a user may submit rules to permit payments to be allowed, overriding the system's default behavior and additionally permitting the user to submit rules to cause payments to be blocked, again overriding the system's default behavior. At the bottom of the GUI 406 interface there are indicated helpful rule creation “hints,” which provide additional context appropriate information when selected by the user. For instance, the user presently has one active rule being enforced in which the active rule is shown at the bottom of the GUI 406 which is to “block if” the risk level is determined by the system to be “highest.” The GUI 406 indicates that there have been 2286 matching transactions blocked by the active rule and there is additionally an information dialog to display additional information regarding the currently enabled rule.

FIG. 4E depicts an alternative rule submission GUI 407 via which a user may add customized user rules. In particular, there is depicted the GUI 407 at the tablet computing device 403 a rules submission screen via which a user may type free form rules which provides a more powerful and customizable rule creation screen but does add some additional complexity and is therefore more suitable for advanced users. Nonetheless, users may select rules which have conditions and modifiers and comparisons for the various possible objects affecting processing of payments. At the bottom there is a link to read more about the rule creation process and several examples are depicted including rules to block if the brand matches, for example, “visa” and the amount equals or exceeds $500.00 or another exemplary rule to block if the IP origination point is in a specific country and where the source of funding is debit, or alternatively the last example shows to block where the IP is anonymous or the email is a disposable email address (i.e., if the email address supplied with the payment is one used with a known throwaway email address provider).”  (emphasis added) 

	Accordingly, with regard to Claim 1, as outlined above, Manapat teaches:
1. A system that implements autonomous fraud risk management, the system comprises: 
an interface that receives input from one or more users; and   (See at least Fig. 1A reproduced above.)

a fraud risk management server comprising a computer processor, coupled to a memory component and the interface, the computer processor further programmed to perform the steps of:  (See at least Fig. 2C:

    PNG
    media_image2.png
    630
    769
    media_image2.png
    Greyscale


performing feature engineering on data stored in a cloud services platform to generate a set of features, wherein feature engineering comprises feature exclusion, feature generation and feature transformation;  (See at least quotation above relating to Figs. 4E and 4F, which are as follows:

    PNG
    media_image3.png
    592
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    576
    814
    media_image4.png
    Greyscale



developing fraud rule recommendations by applying one or more supervised machine learning techniques to the set of features to identify a decision tree model; (See at least Figs. 4E and 4F which provide example rules which is considered to constitute the recited “recommendations.”  As for machine learning, please see the quotation above relating to a “random forest” and decision “trees” for helping design rules.  See also the following teaching:
“According to particular embodiments therefore, the system analyzes the random forest model generated via the machine learning algorithms and derives a most likely explanation from the random forest for the fraud likelihood score generated. For instance, according to one embodiment, the random forest possesses a large number of features or attributes, such that every time a transaction is fraud likelihood scored, a multitude of such features are considered by the model. According to such an embodiment, the features correspond to attributes such as the card type (e.g., Mastercard, Visa, Discover, American Express, etc.) or the number of times that card has been utilized in the past N days across all users associated with the system, etc. According to one embodiment, in order to generate an explanation for the decision to reject or process the transaction, the system determines which of the many properties contributed a greatest amount to the resulting fraud likelihood score.”  (emphasis added) 

based on the decision tree model, identifying a set of top recommended rules using performance evaluation of the fraud rule recommendations, wherein the performance evaluation relates to a false positive rate (FPR), return on investment (ROI), and a fraud rate;  (See at least Figs. 4E and 4F above and the “example rules” which are considered “top recommended rules.”  The overall teaching of Manapat is of a “recommendation engine.”  See Abstract.  See also the following relating to performance evaluation:
“According to a particular embodiment, when a transaction is received at the system 210 from a potential purchaser, the system generates a fraud likelihood score 220 for the transaction and then determines how to proceed by checking for a matching user rule (259 and 260) by the user associated with the transaction and that matches the conditions of the transaction. If there is no matching user rule (259 and 260) then the default behavior of the system 210 controls and the transaction is either rejected or accepted based on the system's determination of fraud likelihood score. However, where a rule exists and matches the conditions associated with the transaction in question then the system will apply the action specified by the user rule by overriding the default system behavior to either accept or reject the transaction. It is possible that many transactions will have a rule which matches the transaction but specifies the same action as the default behavior of the system, thus, a user rule may specify to allow a transaction already allowed by the system 210 and in a similar way, the merchant use rule may specify to reject a transaction already rejected by the system 210. Such occurrences are tracked by the system as part of ongoing monitoring and performance for an active rule and the system 210 may recommend to the user that a particular rule is not necessary because, for example, the system already rejects or accepts transactions in the same manner as specified by the user rule, and thus, it is not necessary to override the system's default behavior. For example, the system 210 may recommend that a particular rule be removed because it has not been used to override the default system behavior over a certain period (e.g., 180 days).”  (emphasis added) 

This teaching relates to the tracking of “false positives:”

“Therefore, according to such an embodiment, through an iterative approach, the “best” explanation is built for the entire training set, removing all positive cases already handled, and repeating until the entire set is covered or stopping when a useful explanation is attained. According to such an embodiment, negative cases caught are retained to enable more accurate assessment of the precision of future rules. Retaining the negatives permits the minimizing of false positives for future rules, even when another explanation has reported a false positive. According to certain embodiments, the risk model 286 is implemented via a tree model, although other types of models are feasible.”  (emphasis added) 

Furthermore, Manapat clearly teaches the use of a fraud score (which is considered to constitute the recited “fraud rate”) and a return or explanation of why a particular rule is successful or not:
“Through iterative processing the explanation engine builds up the reasons or explanations for output to the user for any given transaction scored as fraudulent or conversely, for any transaction which is not scored as fraudulent but for which the reasons or explanation for why the transaction is not fraudulent is requested. Consider for instance the risk model 286 in conjunction with the analytics engine 280 renders a fraud likelihood score 280 and the user wishes to know why the risk model 286 returned that score, regardless of whether the transaction was rejected or permitted.
According to one embodiment, the explanation engine 284 may return feature importances which are those features and characteristics provided to user merchants as the reason(s) their transaction was blocked or processed (e.g., authorized) via the API 239. According to such an embodiment, the explanation engine 284 may output a list of all the trees within the risk model 286 and at which leaf the transaction of interest terminated at within the risk model 286. Such information is exhaustive, however, may be overly verbose and consequently return too much information to the user.”  (emphasis added) 


interacting with a virtual analytics assistant to modify and customize the set of top recommended rules;  (See at least Figs. 4E and 4F above, as well as the following relating to modifying rules:
“With such statistics gathered, the recommendation engine can then provide feedback to the user regarding the effectiveness and accuracy of the rule. For instance, the recommendation engine may provide feedback to the user stating that of all the X charges blocked by this rule, Y % were fraudulent (optionally with a confidence indicator) and this rule blocks Z % of total fraudulent transactions associated with the user's account. With these metrics and some comparison thresholds the recommendation engine may then additionally surface suggested actions to the user, such as cancel the rule, retain the rule, modify the rule, etc.
Further still, as fraud patterns change over time, the user will be advised automatically by the recommendation engine of the system as to those rules that should be modified or canceled, despite having been effective in the past, as they are no longer effective in the future and consequently may be costing the business valid sales opportunities. Helpful graphs and trend lines may additionally be provided to the user via the GUI to aid in the analysis of the effectivity and accuracy of the rule and to aid the user in reaching a determination as to whether or not to retain the rule in question. Other metrics provided as feedback to the user may be a quantity of those transactions which match the user's rule but would have been blocked by the system's fraud detection system as a default behavior, even in absence of the user's rule.”  (emphasis added) 


testing each of the set of top recommended rules in silent mode; (See at least Fig. 4E which allows the user to “test rule” before it is deployed.)

responsive to the testing, approving at least one rule of the set of top recommended rules;  (See at least Fig. 4G which allows the user to “add and enable” the rule:

    PNG
    media_image5.png
    606
    799
    media_image5.png
    Greyscale


upgrading the at least one rule to production; and  (See at least the following relating to “activation” of new or modified rules:
“According to described embodiments, users are enabled to specify and activate their own rules to be enforced by the system. Such rules may be enforced by the system even when contrary to the risk analysis and resulting fraud likelihood score generated by the system. For instance, users may specify and activate rules which are nuanced or more specific to their particular business based on their own judgment. The system provides an interface to the users through which they may create rules, review how such rules would have affected past transactions, and ultimately then activate the user rule if the user wishes to do so. The system will then monitor the activated rule, collecting statistics and actual usage results, and then surface recommendations to the user with regard to the effectivity of the rule, again permitting the user to either keep or cancel the rule based on the system feedback.”  (emphasis added) 
performing rule performance evaluation and monitoring.  (See at least:
“According to a particular embodiment, when a transaction is received at the system 210 from a potential purchaser, the system generates a fraud likelihood score 220 for the transaction and then determines how to proceed by checking for a matching user rule (259 and 260) by the user associated with the transaction and that matches the conditions of the transaction. If there is no matching user rule (259 and 260) then the default behavior of the system 210 controls and the transaction is either rejected or accepted based on the system's determination of fraud likelihood score. However, where a rule exists and matches the conditions associated with the transaction in question then the system will apply the action specified by the user rule by overriding the default system behavior to either accept or reject the transaction. It is possible that many transactions will have a rule which matches the transaction but specifies the same action as the default behavior of the system, thus, a user rule may specify to allow a transaction already allowed by the system 210 and in a similar way, the merchant use rule may specify to reject a transaction already rejected by the system 210. Such occurrences are tracked by the system as part of ongoing monitoring and performance for an active rule and the system 210 may recommend to the user that a particular rule is not necessary because, for example, the system already rejects or accepts transactions in the same manner as specified by the user rule, and thus, it is not necessary to override the system's default behavior. For example, the system 210 may recommend that a particular rule be removed because it has not been used to override the default system behavior over a certain period (e.g., 180 days).”  (emphasis added) 

Thus, it appears that Manapat teaches the essential features of Claim 1.  However,  out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Shaik is cited for its teachings related to “feature designing”
Shaik is also in the same field of endeavor as the claimed invention and Manapat – the use rules to detect fraud.
The title is:  System for designing and validating fine grained fraud detection rules
The Abstract reads as follows:
“A method includes receiving historical interaction data, which includes a plurality of historical interactions. Each historical interaction is associated with a plurality of data fields. The method includes assigning a plurality of weights to the plurality of data fields, generating a neural network using the plurality of weights and the plurality of data fields, identifying a first plurality of feature indicators indicative of a first class, the first class being different from a second class; receiving a second plurality of feature indicators derived from data relating to compromised accounts, updating, a probability distribution component using the first plurality of feature indicators and the second plurality of feature indicators, and receiving current data for an interaction. The method also includes applying the probability distribution component to the current data, and scoring the interaction using the probability distribution component..”  (emphasis added) 

Thus, Shaik relates to a method to allow a user to design and test rules for fraud detection, and teaches a “user interface” 210 for doing so.  Fig. 2 is as follows:

    PNG
    media_image6.png
    596
    816
    media_image6.png
    Greyscale

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the customizable rule system of Manapat to add the interface teachings of Shaik.  The motivation to make this modification comes from Manapat.  It teaches, as quoted above, that an interface can be used to customize fraud detection rules and to test such rules.   It would greatly enhance the efficiency, security, and accuracy of the system of Manapat to use the interfaces of Shaik for the testing of the rules.  

With regard to Claim 2, Manapat teaches: 
2. The system of claim 1, wherein a rule is decommissioned based on rule performance evaluation and monitoring.  (See at least, wherein “cancel” the rule is considered to constitute the recited “decommissioning:”
“With such statistics gathered, the recommendation engine can then provide feedback to the user regarding the effectiveness and accuracy of the rule. For instance, the recommendation engine may provide feedback to the user stating that of all the X charges blocked by this rule, Y % were fraudulent (optionally with a confidence indicator) and this rule blocks Z % of total fraudulent transactions associated with the user's account. With these metrics and some comparison thresholds the recommendation engine may then additionally surface suggested actions to the user, such as cancel the rule, retain the rule, modify the rule, etc.


With regard to Claim 3, Manapat teaches wherein the one or more supervised machine learning techniques comprise an array of decision trees based on short and long term trends, complexity and granularity.  (See at least quotation above relating to a random “forest” with multiple decision trees.  Manapat also teaches the use of an “ensemble” of decision trees:
“According to certain embodiments, the model operates on the principle of random forests or random decision forests representing an ensemble learning method for classification, regression and other tasks. Such a model operates by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees.”  (emphasis added) 

With regard to Claim 4, Manapat teaches wherein the feature exclusion removes one or more of: null columns, universal exclusion variables, high cardinality columns and variables with high volatility.  (See at least, wherein differences in the fraud score are considered to constitute the recited “null column” or “volatility”:
At the end of the processing, rather than having a single terminal leaf to generate the fraud likelihood score, a collection of leaves is obtained and then aggregating over all the leaves, say fifty total leaves collected, which attribute when omitted results in a greatest difference in the resulting fraud likelihood score. For example, say omitting the Visa branding from the analysis results in half the leaves being score fraudulent and half the leaves being scored not fraudulent. Consequently, it may be observed that the branding of the card, Visa or otherwise, is not an indicator of fraud. Rather, the attribute that, when omitted, maximizes the difference between the original score and a new non-determinate evaluated score when that feature is omitted may thus be considered to be a large contributor to the resulting fraud likelihood score or the resulting allowance of the transaction as non-fraudulent, depending on whether the inquiry is one of “why was this transaction rejected” or “why was this transaction allowed.” In such a way, the identification of the attribute or feature which makes the biggest difference in the value of the score may be surfaced and output as the reason for the allowability or rejection of the transaction.”  (emphasis added) 

With regard to Claim 5, Manapat teaches wherein the feature generation identifies one or more non- monetary features.  (See at least quotation immediately above and adjacent paragraphs, wherein branding of a card is considered to constitute the recited “non-monetary” feature.)

With regard to Claim 6, Manapat teaches wherein the feature transformation applies one or more of: bin require continuous variables and one-hot encoding.  (See at least Figs. 4E and 4F wherein the interface allows actual encoding and immediate implementation of the rule, which are considered to constitute the recited “one-hot encoding.”)

With regard to Claim 7, Manapat teaches wherein the decision tree model represents a set of if-else statements.  (See at least the following quotation, wherein the recited questions are considered to constitute the recited “if-else” statements:
“Consider the random forest as a collection of trees and at each tree a decision will be made based on the attribute. For instance, at the root of the forest may be a tree which asks “was the transaction a Visa credit card transaction?” If yes, then a yes branch is followed and if no, then the other branch is followed. Consider in this example, yes, the transaction was a Visa credit card transaction, and so the processing follows the yes branch to the right and then encounters another decision point asking “was this card utilized more than four times in the past 24 hours?” Again, if the answer is yes, then the yes branch is followed and if no then the no branch is followed. Eventually, after asking a multitude of such questions, processing ends up at a leaf which consists of all sample or past charges matching the same series of attributes. For instance, the sample may be a sub-set of past data or all past transaction data for a given range, etc. Regardless, at that leaf, the system then may determine that for all samples present at that leaf, 80 of the charges were not deemed fraudulent and 20 were ultimately determined to be fraudulent. With this information, the system generates the fraud likelihood score.


With regard to Claim 8, Manapat teaches wherein the decision tree model is applied to rank importance of the set of features.  (See at least:
“Ultimately an explanation is selected based on precision alone according to the above described process, however, alternatively selection schemes utilize covariance precision

covariance*precisionfor ranking which has been observed to return satisfactory results also as this prevents the precursor explanation from becoming overly specific as it is more difficult to construct useful large explanations in following operations when the precursor is too narrow.”  (emphasis added) 

See also Fig. 4G which is considered to constitute the recited “ranking:”

    PNG
    media_image7.png
    616
    812
    media_image7.png
    Greyscale


With regard to Claim 9, Manapat teaches the virtual analytics assistant enables custom rule development by applying one or more variables and accessing performance data.  (See at least the various interfaces reproduced above.)

With regard to Claim 10, Manapat teaches the virtual analytics assistant provides ad hoc analysis comprising a summary of current fraud, an ability to check metadata for data availability and an ability to explore individual features and their distribution with respect to fraud.  (See at least Fig. 1A reproduced above and Fig. 1B.)

With regard to Claim 11, this claim is essentially identical to Claim 1 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 12, this claim is essentially identical to Claim 2 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 13, this claim is essentially identical to Claim 3 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 14, this claim is essentially identical to Claim 4 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 15, this claim is essentially identical to Claim 5 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 16, this claim is essentially identical to Claim 6 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 17, this claim is essentially identical to Claim 7 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 18, this claim is essentially identical to Claim 8 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 19, this claim is essentially identical to Claim 9 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 20, this claim is essentially identical to Claim 10 and is obvious for the same reasons as set forth in that claim.  

Conclusion
4.	Applicant should carefully consider the following in connection with this Office Action:
	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. designing or engineering fraud rules to detect payment card fraud). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2014/0108238 to Boding.  This reference is relevant to the features of interfaces for designing features.
	U.S. Patent Publication No. 2019/0228419 to Sampath.  This reference is relevant to the features of machine learning for fraud detection.
	U.S. Patent Publication No. 2021/0042757 to Hearty et al.  This reference is relevant to the features of fraud scores.
	Non-Patent Literature to Wedge et al., “Solving the False Positive Problem in Fraud Prediction Using Automated Feature Engineering,” Machine Learning and Knowledge Discovery in Databases, pp. 372-388/, Joint European Conference on Machine Learning and Knowledge Discovery 2018

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017


/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691